Citation Nr: 1541394	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-11 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for depressive disorder, not otherwise specified, to include as secondary to service-connected right knee disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus.

6.  Entitlement to an increased rating for status post right knee total arthroplasty and medial meniscectomy, with degenerative changes, anterior cruciate ligament (ACL) reconstruction and partial lateral meniscectomy, evaluated as 10 percent disabling prior to August 28, 2013 and as 30 percent disabling from October 1, 2014.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In May 2013, the RO issued a rating decision denying service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus.  In June 2013, the Veteran submitted a written statement indicating that he disagreed with the May 2013 rating decision.  Since the June 2013 statement was received well within the one year the Veteran had to appeal the May 2013 rating decision, the Board construes that it is, in actuality, a timely notice of disagreement (NOD) with regard to that issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issue of entitlement to service connection for GERD with Barrett's esophagus is listed on the title page of this decision.

During the pendency of the Veteran's claim for an increased rating for his right knee disability, the Veteran has asserted that his service-connected right knee disability, along with other disabilities, has rendered him unemployable.  Although the RO adjudicated the issue of entitlement to a TDIU in a separate May 2014 rating decision, the TDIU issue is properly on appeal before the Board, as part and parcel to the increased rating claim for the Veteran's service-connected right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  As such, the issue of entitlement to a TDIU is listed on the title page of this decision.

In March and April 2015, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for hypertension and for GERD with Barrett's esophagus; entitlement to an increased rating for status post right knee total arthroplasty and medial meniscectomy, with degenerative changes, ACL reconstruction and partial lateral meniscectomy, in excess of 30 percent disabling from October 1, 2014; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the March 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for depressive disorder, not otherwise specified, to include as secondary to service-connected right knee disability.

2.  There is competent evidence establishing that the Veteran's current low back disabilities are related to active duty service.

3.  There is competent evidence establishing that the Veteran's current left knee disability is related to active duty service.

4.  Prior to August 28, 2013, the Veteran's status post right knee total arthroplasty and medial meniscectomy, with degenerative changes, ACL reconstruction and partial lateral meniscectomy, was manifested by painful motion and limitation of motion, at most, of flexion limited to 120 degrees and extension of 0 degrees of the right knee, even taking into account his complaints of pain.  No manifestations of instability, mal union of the tibia and fibula, or removal of or dislocation of the cartilage were shown.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for depressive disorder, not otherwise specified, to include as secondary to service-connected right knee disability, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

3.  The criteria for service connection for degenerative joint disease (DJD) of the left knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

4.  The criteria for a disability rating in excess of 10 percent for status post right knee total arthroplasty and medial meniscectomy, with degenerative changes, ACL reconstruction and partial lateral meniscectomy, prior to August 28, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to service connection for depressive disorder, not otherwise specified in his May 2011 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

At his March 2015 Board hearing, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of entitlement to service connection for depressive disorder, not otherwise specified, to include as secondary to service-connected right knee disability.  This statement was made on the record, thus satisfying the pertinent criteria.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.

Claims on Appeal

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the service connection claims decided herein, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

A VA letter issued in June 2009 satisfied the duty to notify provisions with respect to the increased rating claim, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his post service VA and private treatment records, and his Social Security records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO also provided the Veteran a VA joints examination in January 2010 in connection for his claim for an increased rating.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiner discussed the history of the Veteran's right knee disability, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As this examination included sufficient details as to the current severity of his disability, the Board concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection for Low Back and Left Knee Disabilities

The Veteran contends that his currently diagnosed low back and left knee disabilities are the result of his military service.  He claims that he injured his back while performing his military duties as a corpsman when he was stationed aboard USS Eisenhower.  He was doing patient care when he bent over to help lift a patient during a drill and felt a snap in his lower back followed by severe pain.  He was given Motrin and was told to go rest for the rest of the day, but he did not go on sick call as a sick corpsman on the ship would get all the bad jobs.  He claims his back condition was further aggravated due to his duty involving climbing ladders and running on the steel deck, as well as his detail duty on the fire control parties, rescue and assistance.

He is also seeking service connection for the claimed disabilities secondary to his service-connected right knee disability.  Specifically, he claims that increased weight bearing on the left leg over the years to favor his right knee and resulting altered gait have caused strain on his low back and left knee.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

Here, the Veteran has current diagnoses of degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine and DJD of the left knee, as evidenced by a VA examination in January 2010.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection.  Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed disabilities to his service and/or service-connected right knee disability.

The medical evidence of record includes nexus opinions linking the Veteran's currently diagnosed low back and left knee disabilities to his service, as well as to his service-connected right knee disability.  

In a June 2011 evaluation report, a private chiropractor, Dr. Timothy Terlep concluded that the Veteran's current bilateral knee and back conditions are "more likely than not related to his traumas while serving in the U.S. Navy."  In reaching this conclusion, Dr. Terlep considered the Veteran's reported history of right knee dislocation injury in service and developing left knee pain while walking on crutches, as well as feeling a pop in his back while serving as a corpsman, when he was assisting with a patient, and continuing with low back pain.

Additionally, in a May 2014 letter, Sean Keefer, D.C. opined that "[the Veteran's] current conditions are more likely than not a continuance of his initial injury/condition which began while in the service."  After reviewing all pertinent records, Dr. Keefer found that the Veteran's initial lower back injury occurred while on the USS Eisenhower while performing patient care and he has had an extensive history of chronic knee, lower back, and leg pain with significant use of heavy narcotic, surgical, and medical device implantation for pain management.  In support of his opinion, Dr. Keefer provided the following rationale:

[The Veteran's] initial knee injury occurred while in boot camp in 1984.  This fact is well documented.  When there is a knee injury, more often than not the patient will have an altered gait associated with it.  This will be from pain or from a structural abnormality.  In [the Veteran's] case according to the documentation, it was both of these.  His low back injury occurred while on the USS Eisenhower while doing patient care.  This was reported to the Duty Officer at the time.  Whether this was documented at the time was not up to [the Veteran], but to the Duty Officer.  [The Veteran] did not pursue action for this out of fear for receiving an inferior billet as opposed to his peers.  Over the years this injury has taken its toll on [the Veteran's] spinal health to the point that he has been diagnosed with spondylosis has had extensive pain management spinal surgery and a spinal stimulator implanted.  The combination of his initial knee and lower back injury have, over the years, compounded each other.  As an injury to the knee goes unresolved, it will alter someone's gait.  This will put uneven stress and wear into the joints of the lower back, and over time, wear down the discs and joints which is evidenced by [the Veteran's] radiographic documentation.

The foregoing opinion was based on a review of the Veteran's claims file and the Board finds it to be well-reasoned and persuasive in light of the explanation provided by the chiropractor, as well as his expertise in this matter.

The record also includes a January 2010 VA examiner's opinion that it is less likely as not that the Veteran's current low back and left knee conditions are due to his service-connected right knee condition.  The examiner noted that the Veteran was able to continue working in spite of his right knee condition and his work involved climbing ladders, which indicates that his right knee problems were not significant enough to cause altered weight bearing or gait deviations, in which case his back would have been affected.  The examiner further noted that the Veteran gave a history of his left knee condition being due to a fall from a ladder with subsequent left knee surgery which was in 2001.  The examiner also pointed out that chronicity of the Veteran's low back and left knee conditions were not established based on lack of documentation.

However, the Board finds that the January 2010 VA medical opinions are not adequate because they do not address the aggravation issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board also places more probative value to the private medical opinions relating the Veteran's low back and left knee disabilities to his service because the history reported by the Veteran has been more sufficiently considered by the private chiropractors.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided).

Although Dr. Terlep did not specifically indicate that he reviewed the Veteran's claims file and rather relied on the Veteran's reported history, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In particular, the Board notes that having worked as an Emergency Medical Technician prior to service and performed duties of a Corpsman in service, the Veteran received emergency medicine training.  

In this regard, the Veteran testified during the March 2015 Board hearing that after the initial right knee injury he has been weight bearing primarily on his left knee and started experiencing left knee pain in about 5 to 6 years.  In review of the record, the Board also finds that the Veteran's statements to be credible.  To that effect, an August 1987 service treatment report reflects that the Veteran's right knee was still very unstable, that he felt worse after starting physical training, and that his left knee moved in and out now with ease.

The Veteran also submitted various written lay statements that attest to the fact that he hurt his back in service while picking up a patient and continued to experience back pain earlier than documented in the claims file.  K.M. reported that she was introduced to the Veteran by a mutual friend and performed massage therapy for back pain relief since 1989.  She stated "[d]uring the time that I have known [the Veteran], he has always had back and knee problems, sometimes so bad that he would be confined to his home for a few days because of the pain.  When I asked him while performing massage therapy on his back what he has done to his back he told me it was from an injury when he was on the USS Eisenhower."  A former coworker also reported that the Veteran would miss several days of work due to back spasms during the 5 year period they worked together from June 1990.  The Board has no reason to doubt the credibility of these competent lay statements.

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that the evidence establishes that the Veteran's low back and left knee disabilities are related to his service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  On this basis, entitlement to service connection for DJD and DDD of the lumbar spine and DJD of the left knee is warranted.

Increased Rating for Right Knee Disability Prior to August 28, 2013

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id., at 206.  Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Prior to August 28, 2013, the Veteran's status post right total knee arthroplasty, with degenerative changes, ACL reconstruction and partial lateral meniscectomy was evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code (DC) 5257 contemplates recurrent subluxation or lateral instability of the knee.  However, the March 2010 rating decision found that there was no objective medical evidence of instability of the knee and the 10 percent rating was continued based on painful limitation of motion.  It was held that a separate 10 percent rating for instability of the knee was not warranted as such was not demonstrated.  The 10 percent rating under DC 5257 had been in effect since April 1988, with the exception of assignment of a temporary total convalescence rating from October 27, 1994 through November 30, 1994.  As such, the 10 percent rating under DC 5257 for instability had been in effect in excess of 20 years, and was protected.  38 C.F.R. §§ 3.951 and 3.957.  The change in Diagnostic Code under which the service-connected right knee disability was rated did not constitute severance of service connection.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Accordingly, the Board finds that the Veteran's right knee disability should be more appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings.  Diagnostic Code 5003 provides that the rating shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating, and the same with occasional incapacitating exacerbations warrants a 20 percent rating.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  If extension of the knee is limited to 45 degrees a 50 percent rating is in order.

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2014).

In a June 2009 statement, the Veteran indicated that he experienced constant swelling, pain, giving out and falling associated with his right knee.

VA treatment records pertinent to the period on appeal reflect that the Veteran was treated for his right knee, with cortisone injection therapy, Synvisc injection therapy, physical therapy, and oral anti-inflammatories.

An August 2009 Berg Balance test report reflects that the Veteran had significant balance problems.  Especially, he needed help to attain a standing position unsupported with feet together, was unable place alternate foot on a step or stool while standing unsupported or hold 3 seconds standing on one leg, and lost balance when stepping or standing unsupported with one foot in front.

An October 2009 VA X-ray examination of the right knee demonstrated severe DJD of the medial and moderate DJD of the lateral and patellofemoral compartments without evidence of acute fractures, dislocations, lytic or sclerotic lesions.  There was no evidence of suprapatellar knee joint effusion.  The impression was severe DJD of the right medial compartment with almost complete loss of joint space.

In a November 2009 Social Security Administration (SSA) medical report, the Veteran reported currently suffering from pain, weakness and immobility due to his bilateral knee problem.  He stated prescription medications helped alleviate his symptoms but weather changes and certain positions exacerbated them.  He was using a wheel chair and cane and was unable to ambulate more than 10 feet without any assistance.  Range of motion of the Veteran's right knee was within normal limits, from 0 to 150 degrees.

During a January 2010 VA joints examination, the Veteran reported right knee giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, swelling and tenderness.  He denied incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups of the joint disease.  He was unable to stand for more than a few minutes or walk more than few yards.  He used a cane, walker, and wheelchair.  On physical examination, there was no loss of a bone or part of a bone, bumps consistent with Osgood-Schlatter's disease, mass behind knee, instability, patellar abnormality, or meniscus abnormality.  There were tenderness, guarding of movement, crepitation, and clicks or snaps.  Range of motion of the right knee was from 0 to 120 degrees with objective evidence of pain with active motion.  There were no additional limitations after three repetitions or range of motion.  There was no joint ankylosis.  The diagnosis was severe DJD of the right knee, status post medial meniscectomy, ACL reconstruction and partial lateral meniscectomy.  The examiner found that there were significant effects on usual occupation due to the right knee condition, because the Veteran was unable to climb ladders or bend, which his work required.

In a March 2013 VA falls clinic consultation note, the Veteran reported wearing knee braces with hinge for stability.  He stated it helped but did not prevent his legs from "giving out."  It was noted that his bilateral lower extremity range of motion, strength, and endurance were limited due to pain. 

Based on the available evidence, the Veteran is not entitled to a rating in excess of 10 percent for the right knee, based on limitation of motion.  In order to obtain a rating in excess of 10 percent pursuant to limitation of flexion, the evidence of record must demonstrate knee flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran was able to flex his knee to 150 degrees on the November 2009 SSA disability determinations evaluation and to 120 degrees on the January 2010 VA examination.  In sum, the Veteran's right knee disability is manifested by limitation in motion consisting of flexion to no less than 120 degrees.  The findings as to the limitation of right knee flexion results in a noncompensable disability rating prior to August 28, 2013.  Id.  Consequently, the Board finds that a rating in excess of 10 percent for the Veteran's right knee disability is not warranted based on limitation of knee flexion.

Additionally, the Board considered whether an increased rating is warranted based on limitation of extension.  In order to obtain a rating in excess of 10 percent pursuant to limitation of extension, the evidence of record must demonstrate knee extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The evidence of record shows full extension of the right knee.  Consequently, the findings as to the limitation of right knee extension results in a noncompensable rating prior to August 28, 2013.  Id.  Accordingly, a rating in excess of 10 percent is not warranted based on limitation of knee extension for the Veteran's right knee disability.

The Board has also considered whether there is any additional functional loss not contemplated in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Veteran reported symptoms of knee pain, giving way, instability, stiffness, weakness, decreased speed of motion, and swelling.  He stated that he was unable to stand for more than a few minutes or walk more than few yards.  The record shows that his range of motion, strength, and endurance in the right knee were limited due to pain.

However, the medical evidence does not show that repetitive use caused additional limitation of motion in right knee that would warrant a disability rating in excess of 10 percent.  Specifically, the January 2010 VA examination conducted during this period shows that there was not any additional limitation on repetitive use testing.  While the record shows that his right knee range of motion, strength, and endurance were limited due to pain, the degree of limitation based on pain is already contemplated in the current 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although the January 2010 VA examination report reflects that the Veteran's right knee disability had significant effects on his usual occupation, due to problems with climbing ladders or bending, the examiner also found that the knee disability had only mild effects on chores, shopping, exercise, sports, recreation, and traveling and no effects on feeding, bathing, dressing, toileting, grooming, or driving.  Based on these findings, the Board finds that there is no additional functional loss not contemplated in the 10 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, an increased rating on this basis is not warranted.

Consideration has also been given to increased ratings under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  During the January 2010 VA examination and the March 2015 Board hearing, the Veteran reported symptoms of knee giving way and instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  However, the VA examiner specifically noted that there was no instability, or patellar or meniscus abnormality for the right knee.  Additionally, during the January 2010 VA examination, the Veteran denied episodes of dislocation or subluxation, effusions, or locking episodes.  Furthermore, there is no evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; or knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71A, Diagnostic Codes 5256, 5258, 5262 (2014); also see Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).  Finally, ratings greater than 10 percent are not available under the diagnostic codes pertaining to genu recurvatum or removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2014); see also 38 C.F.R. § 4.14 (2014).

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

With respect to the first prong of Thun, the schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected right knee disability.  See Thun, 22 Vet. App. at 115.  The Veteran's status post right knee total arthroplasty and medial meniscectomy, with degenerative changes, ACL reconstruction and partial lateral meniscectomy is evaluated by the General Rating Formula, which account for painful motion, limited motion, ankylosis, instability, weakness, and deformity of the knee joints.  The Veteran does not have symptoms associated with this disability that have been unaccounted for by the currently assigned schedular rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's right knee disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is service connected for posttraumatic stress disorder (PTSD), for a right knee disability, and for status post appendectomy.  However, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Further, the Board is granting herein separate service connection for low back and left knee disabilities.  There is no medical evidence indicating that the Veteran's PTSD, right knee disability, or status post appendectomy combine or interact either with each other or with his now service-connected low back and left knee disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the veteran for a disability that can be attributed only to the combined effect of multiple conditions.

This issue has been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's right knee disability, the evidence is against the assignment of a rating in excess of the currently assigned 10 percent for the Veteran's right knee disability at any time prior to August 28, 2013.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 509.


ORDER

The appeal as to the issue of entitlement to service connection for depressive disorder, not otherwise specified, to include as secondary to service-connected right knee disability, is dismissed.

Entitlement to service connection for DJD and DDD of the lumbar spine is granted.

Entitlement to service connection for DJD of the left knee is granted.

Entitlement to a disability rating in excess of 10 percent for status post right knee total arthroplasty and medial meniscectomy, with degenerative changes, ACL reconstruction and partial lateral meniscectomy, prior to August 28, 2013, is denied.


REMAND

Hypertension

In regard to the Veteran's claim of service connection for hypertension, the January 2010 VA examiner opined that it is less likely as not the Veteran's current hypertension is related to service.  As rationale for the opinion, the examiner noted that the Veteran's service treatment records show only two isolated episodes of high blood pressure, including one reading of 140/100 at the time of complaint of pain, which was likely caused by the pain, and that in all other instances the Veteran's recorded blood pressure readings were in the normal range and did not meet the criteria for hypertension.

However, the Board finds that this opinion was not adequate to determine whether the Veteran's hypertension is related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

In review of the record, the Board observes that service treatment records show at least three more elevated blood pressure readings.  Specifically, the Veteran's blood pressure readings were 138/92 in July 1984, 114/98 in February 1985, and 130/92 in January 1986.  To that effect, hypertension, as defined for VA purposes, exists when diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  However, the January 2010 VA examiner stated that other than the blood pressure reading of 140/100 in September 1987, the Veteran's recorded blood pressure readings were in the normal range and did not meet the criteria for hypertension in all other instances.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  The Veteran also reported in an August 2009 statement that although his blood pressure readings would fluctuate in service, Dr. Grant on the USS Eisenhower gave him Hydrochlorothiazide (HCTZ) to control high blood pressure, which he had taken until he had a civilian doctor change it to Amlodpnne Besylate and Lisinopril.  

Given the deficiencies in the VA medical opinion of record, the Board must remand this issue for a new medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

GERD with Barrett's Esophagus

A Statement of the Case (SOC) has not been issued addressing the issue of entitlement to service connection for GERD with Barrett's esophagus following receipt of a notice of disagreement (NOD) in June 2013 as to the May 2013 rating decision.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC.

Right Knee Disability From August 28, 2013

The record demonstrates the Veteran underwent right total knee arthroplasty in August 2013.  Accordingly, in a May 2014 rating decision, the RO granted a temporary 100 percent rating for status post right total arthroplasty and medial meniscectomy, with degenerative changes, ACL reconstruction and partial lateral meniscectomy, from August 28, 2013 to September 30, 2014, and a 30 percent from October 1, 2014, under Diagnostic Code 5055.  A total knee replacement is a prosthetic implant that is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  For one year after a prosthetic replacement of the knee joint, the knee status post prosthetic replacement is rated at 100 percent.  After that point, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  If there are intermediate degrees of residual weakness, pain, or limitation of motion, this is rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.

During the March 2015 Board hearing, the Veteran testified that he currently experienced pain, swelling, and instability (buckling and shaking).  He stated he could flex and extend his right knee very slowly just enough to get in a tub.  However, the record indicates the Veteran has not been provided a comprehensive medical examination, including range of motion testing, to evaluate his current right knee symptomatology subsequent to the August 2013 total right knee arthroplasty.  Given his total right knee replacement in August 2013, the last VA examination in January 2010 is too remote to constitute a contemporaneous examination.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is necessary to ascertain the current severity of the Veteran's right knee disability.

TDIU

In light of the grant of service connection claims herein and given the appeal for multiple claims that are the subject of this remand, the issue of entitlement to a TDIU should be remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Medical Center (VAMC) in Tampa, Florida and any associated outpatient clinics dated from March 2013 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine any relationship between the Veteran's currently diagnosed hypertension and service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service, or is otherwise related to his military service.

In rendering the opinion, the examiner must address the Veteran's elevated blood pressure readings of 138/92 in July 1984, 114/98 in February 1985, 130/92 in January 1986, and 140/100 in September 1987, as reflected in service treatment records, as well as his lay statements of being provided with, and taking, Hydrochlorothiazide (HCTZ) to control high blood pressure while aboard USS Eisenhower.

A complete rationale must be provided for the opinions proffered

3.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred. 

a.  The examiner should report the range of motion of the right knee.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

b.  With respect to any instability of the right knee, the examiner should determine the extent of recurrent subluxation or lateral instability of the knee, if any, by characterizing the severity of the disability in terms of slight, moderate, or severe.

The examiner must provide a complete rationale for the opinions expressed.

4.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to service connection for GERD with Barrett's esophagus.  38 C.F.R. § 19.26 (2014).  In the notice and statement of the case, remind the Veteran that a timely substantive appeal to the May 2013 rating decision to the extent it denied this issue must be filed if such issue is denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2014).  If, and only if, the Veteran perfects an appeal as to this issue, return this issue to the Board for appellate review.

5.  With consideration of the additional disabilities for which service connection has been granted above, and after completing any development deemed necessary, readjudicate the remaining issues on appeal.  If any benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


